
	

115 SRES 107 ATS: Congratulating the rifle team of West Virginia University on winning the 2017 National Collegiate Athletic Association Rifle Championship.
U.S. Senate
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 107
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2017
			Mrs. Capito (for herself and Mr. Manchin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the rifle team of West Virginia University on winning the 2017 National Collegiate
			 Athletic Association Rifle Championship.
	
	
 Whereas, in 2017, the West Virginia University Mountaineers rifle team (referred to in this preamble as the Mountaineers) completed an undefeated regular season with a record of 12 wins and no losses and won the Great America Rifle Conference championship for the eighth consecutive year;
 Whereas, on March 11, 2017, the Mountaineers won the National Collegiate Athletic Association (referred to in this preamble as the NCAA) Rifle Championship;
 Whereas the 2017 NCAA Rifle Championship is the fifth consecutive title for the Mountaineers; Whereas the Mountaineers have now won 19 national championships, securing team NCAA titles in 1983, 1984, 1986, 1988, 1989, 1990, 1991, 1992, 1993, 1995, 1996, 1997, 1998, 2009, 2013, 2014, 2015, 2016, and 2017;
 Whereas the Mountaineers have won more national championships than any other rifle program in the United States;
 Whereas the Mountaineers shot a championship-record 4723 aggregate score at the 2017 NCAA Rifle Championship;
 Whereas freshman Milica Babic won the 2017 NCAA air rifle championship; Whereas freshman Morgan Phillips won the NCAA smallbore title and earned the Top Performer Award of the NCAA Rifle Championship;
 Whereas the Mountaineers swept the NCAA individual titles in 2017, the fifth time that shooters from the Mountaineers have swept the individual championships; and
 Whereas Head Coach Jon Hammond and all members of the Mountaineers, including Jack Anderson, Will Anti, Milica Babic, Noah Barker, Elizabeth Gratz, Jean-Pierre Lucas, Morgan Phillips, and Ginny Thrasher, completed a record performance to claim the 2017 national title: Now, therefore, be it
		
	
 That the Senate congratulates the West Virginia University rifle team on winning the 2017 National Collegiate Athletic Association Rifle Championship.
		
